Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the sensors" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bukshpan et al. (US 2009/0221985) (“Bukshpan”).
Claim 1: Bukshpan discloses: (claims 1, 10) an iontophoresis method of delivering Vitamin C through the skin, the iontophoresis method comprising: applying to the skin of a biological subject a composition comprising one or more of Vitamin C, Vitamin C derivatives, ions of Vitamin C. and ions of Vitamin C derivatives, and at least an anionic or non-ionic polymer, 
applying simultaneously, successively or sequentially over time a selected current profile, either continuous direct current, pulsed current or a combination of both, from any device and/or support comprising at least one electrode to the skin, the continuous direct current, the pulsed current or the combination of both of a character and for a duration sufficient to transdermally deliver Vitamin C to the biological subject, and transporting different rates of Vitamin C across the skin in 
	claim 2: applying a selected current profile to a biological subject includes generating a continuous direct current stimulus having an average current density ranging from 0.001mA/cm2 to 0.5mA/cm2. [0079]
	claim 3: the continuous direct current stimulus is applied for a duration ranging from 30 seconds to 120 minutes. [0079-0080]
	claim 8: the one or more anionic or non-ionic polymers having a molecular weight ranging from 100 to 5,000,000 Dalton. [0001, 0024]
	claims 9, 12: the composition comprises hydroxypropyl methyl cellulose (HPMC) and/or ammonium polyacryloyldimethyl taurate and/or sodium acryloyldimethyltaurate/VP crosspolymer. [0090]
	claim 13: Bukshpan discloses: an iontophoresis kit comprising: an iontophoresis composition including one or more of Vitamin C, Vitamin C derivatives, ions of Vitamin C. and ions of Vitamin C derivatives, and at least an anionic or non-ionic polymer [0097-0099, 0102] [0103], and an iontophoresis device [0063-0064]
claim 14: Bukshpan discloses: an iontophoresis kit comprising: an iontophoresis composition including one or more of Vitamin C, Vitamin C derivatives, ions of Vitamin C. and ions of Vitamin C derivatives, and at least an anionic or non-ionic polymer [0097-0099, 0102] [0103], and an iontophoresis device for delivering the iontophoresis composition through the skin [0063-0064], configured for applying a selected current profile, either continuous direct current, pulsed current or a combination of both. [0078]

claim 16: Vitamin C and water are already mixed in the composition when the composition is applied to the skin [0089-0092] (hydrogel)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpan in view of Murphy et al. (US 2009/0258841) (“Murphy”).

The percentage of the one or more anionic or non-ionic polymers present in amounts ranging from 0.01% to 10% by weight is also an obvious design consideration obvious over the composition disclosed by Bukshpan.

13.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpan in view of Hall et al. (US 2014/0276247) (“Hall”).
Bukshpan discloses the invention as substantially claimed (see above).  Bukshpan does not directly disclose a sensor (temperature, impedance or pH) such that the device may be configured such that application of current profile is reduced to a safety level when a measured value measured by one of the sensors exceeds a safety range or a safety value.  Hall, in the analogous art, also delivers Vitamin C (ascorbic acid) to the skin via iontophoresis [0112-0116].  Further, Hall teaches an electronic circuit using positive or negative feedback from sensors to control the dosage and monitor effectiveness of the device [0181-0182].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a pH sensor as taught by Hall in the device of Bukshpan since Bukshpan also recognizes the need to monitor pH values in order for efficient delivery [0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783